Title: To George Washington from Timothy Pickering, 14 March 1795
From: Pickering, Timothy
To: Washington, George


        
          Sir,
          War Office March 14th 1795
        
        As the carved work for the frigates should be relative to their names, and will require a length of time to accomplish—there being but a single Carver here competent to the work for the frigates building at Philadelphia, Baltimore and Norfolk—the Captains, with Mr Humphreys the Constructor at this place, have represented the necessity of an early designation of the names of the Frigates. To facilitate your choice I beg leave now to lay before you a select list of such as have occurred in my conversation with Gentlemen on the subject. I have the honour to be with the greatest respect sir for your most obt servant
        
          Timothy Pickering
        
      